STATE OF VERMONT
                                  ENVIRONMENTAL COURT

                                               }
Perini Road Quarry                             }              Docket No. 264-12-05 Vtec
       (Appeal of Burnhans)                    }
                                               }

                                  Decision on Motion to Dismiss
       This matter concerns an appeal by Bruce and Linda Burnhans (Appellants) from an oral
decision by the Town of Newbury Planning Commission, granting Appellee-Applicant Pike
Industries’ renewal permit for their quarry operation off Perini Road. Appellants are represented
by Paul S. Gillies, Esq.; Appellee-Applicant is represented by Vincent A. Paradis, Esq.; and the
Town is represented by Gavin A. Reid, Esq.
       On April 13, 2006, Appellee-Applicant filed a motion to dismiss Appellants’ appeal,
arguing that their appeal was not timely filed, that Appellants’ appeal is an attempt to re-litigate
an earlier unappealed decision, and that Appellants’ Statement of Questions raises issues that
were not properly before the Planning Commission. Appellants’ Statement of Questions raises
five issues: (1) whether Appellee-Applicant’s conditional use permit should be amended to allow
truck traffic on Perini Road; (2) whether the amended permit satisfies the Stowe Club Highlands
analysis’ balancing of flexibility versus finality in the permit process; (3) whether the amended
permit should have included conditions related to noise reduction in light of the removal of trees
on the site that acted as a noise buffer; (4) whether Appellee-Applicant should be required to
construct an earthen berm for noise reduction; and (5) whether Appellee-Applicant’s quarry’s
hours of operation should be limited to 7:00 A.M. to 4:00 P.M., Monday through Friday, as
initially proposed in their original application for a zoning permit.
                                           Factual Background
       The following facts are undisputed and relevant to the pending motion to dismiss:
       1.      Appellee-Applicant operates a 118.7-acre quarry and gravel, sand, and soil pit
(quarry) between Interstate 91 and Perini Road in the Town’s Conservation zoning district. The
quarry was first opened around the time of the construction of Interstate 91, but operation of the
quarry was periodic after the highway was completed. Appellee-Applicant first received site
plan approval from the Planning Commission to re-start operations at the quarry in 2003 with
conditions that Appellee-Applicant properly dispose of abandoned tires then on the site, that all
trucks be prohibited from using Perini Road as access, and that written notification be given to


                                                   1
abutters and the Town when Appellee-Applicant intends to use a portable crusher on-site.
Instead of using Perini Road for access to the quarry from U.S. Route 302, Appellee-Applicant
and its subcontractors were to use a new access road from the quarry to old Stark Trail and then
to Leighton Hill Road.
         2.       The Planning Commission also approved Appellee-Applicant’s request for
authorization to extract soil, sand or gravel under § 3.101 of the Town’s Zoning Regulations
(Regulations). At the October 8, 2003 Planning Commission hearing, there was some discussion
about the proposed hours of operation for the quarry. Appellee-Applicant proposed to operate
the quarry from 6:00 A.M. to 5:00 P.M., Monday through Friday. While there was some

1
 Section 3.10 states in full:
        3.10 EXTRACTION OF SOIL, SAND OR GRAVEL:
        In accordance with Section 4464(b)(4) of the Act[,] the removal of soil, sand or gravel for sale
        shall be permitted only upon approval by the Planning Commission of a plan for rehabilitation of
        the site and the posting of a bond to assure such rehabilitation.
                  3.10.1 The owner of any parcel of land from which soil, sand or gravel is being or is to be
                  removed for commercial sale must apply for a permit each year. When someone other
                  than the landowner is extracting sand, soil, or gravel from a parcel of land, such party
                  may prepare the plan, post the bond or furnish the escrow account and rehabilitate the
                  site. In such cases, however, the landowner retains the final responsibility.
                  3.10.2 Before a permit can be issued, the owner of the land must have a plan for the
                  rehabilitation of the site approved by the Planning Commission. The site rehabilitation
                  plan shall include provisions to grade the site so that no final slope is greater than 1 foot
                  of vertical rise per 1 and 1/2 feet horizontal. Cut slopes and spoil banks shall not be
                  allowed to remain. The finished grade shall be covered with not less than 4 inches of top
                  soil. The site shall be fertilized, mulched and reseeded so as to establish a firm permanent
                  cover of grass or other vegetation sufficient to prevent erosion. The plan shall show
                  existing grades, proposed finish grades, area to be opened and timetable for opening and
                  closing the pit or sections of pit.
                  3.10.3 In addition, the Planning Commission may make conditions which it finds
                  necessary for access and safety.
                  3.10.4 When the site rehabilitation plan has been approved, the owner will be required to
                  take out a bond or establish an escrow account to assure that the plan will be carried out.
                  The size of the bond or escrow account required shall be determined by the Planning
                  Commission, but in no case shall it be greater than One Thousand Dollars ($1,000) per
                  acre or part thereof. If the bond shall for any reason be canceled, the owner shall provide
                  a valid replacement within 30 days. Failure to provide a replacement shall result in
                  suspension of the permit.
                  3.10.5 A permit shall expire one year from the date of issuance and is renewable within
                  30 days prior to the expiration date.
                  3.10.6 When a landowner wishes to close or abandon a site he shall notify the Planning
                  Commission in writing to this effect. The rehabilitation of the site shall be started
                  immediately and be completed within 6 months of the closing date.
                  3.10.7 If an owner does not renew a permit within 6 months after it expires, or if no sand,
                  soil, or gravel is removed from a site which has a valid permit for a period of 2 or more
                  years, the site shall be considered to be abandoned.
                  3.10.8 When rehabilitation is complete, the owner shall notify the Planning Commission
                  in writing. Within 45 days the Planning Commission shall inspect the site and if all
                  conditions have been met the bond or escrow account shall be released.
Town of Newbury, Zoning Ordinance § 3.10 (Mar. 6, 2001).

                                                           2
discussion of further limiting the hours of operation, no limitation was incorporated into the
permit. Pursuant to Regulations § 3.10.1, the Planning Commission’s grant of authority to
extract soil, sand and gravel was limited to a period of one year.
       3.      In the Fall of 2004, Appellee-Applicant filed an application with the Planning
Commission to amend its site plan by adding a truck scale and scale house to the quarry, and for
renewal of its annual permit, pursuant to § 3.10 of the Zoning Regulations. In its August 31,
2004 application, Appellee-Applicant stated that its hours of operation were from 6:00 A.M. to
5:00 P.M. At its September 23, 2004 public hearing, the Planning Commission unanimously
granted site plan approval for all proposed changes to the site plan, including the truck scale and
scale house.   The Planning Commission also granted Appellee-Applicant’s renewal permit,
which was issued on October 22, 2004. The only difference between Appellee-Applicant’s 2003
permit and its 2004 renewal permit was the addition of a condition stating that, “This permit does
not include an asphalt plant. In order for that to happen, another permit would be needed.”
       4.      On October 7, 2005, Appellee-Applicant again applied for renewal of its annual
soil, sand and gravel extraction permit from the Planning Commission under § 3.10 of the
Zoning Regulations. No changes from the 2004 renewal permit were proposed.
       5.      On October 27, 2005, the Planning Commission held a public hearing on
Appellee-Applicant’s renewal permit request. A number of residents, including Appellants,
appeared at the hearing to express their concerns, the source for which ranged from increased
noise and blasting damage to unauthorized truck traffic on Perini Road. At the hearing, the
Town’s Zoning Administrator stated that Appellee-Applicant satisfied all prior conditions of
their permit to operate the quarry, including prohibiting their trucks from using Perini Road. As
a result of the hearing, the Planning Commission made a slight amendment to Appellee-
Applicant’s permit condition regarding truck travel so that the permit is clear that all trucks
owned by or subcontracted to Pike Industries will use the alternative access road, thereby
allowing trucks not controlled by Appellee-Applicant to use Perini Road as an access to the
quarry. After discussing and voting on a condition more clearly defining which trucks must use
the new access drive, the Planning Commission subsequently approved Appellee-Applicant’s
reclamation plan, pursuant to § 3.10 of the Zoning Regulations.
       6.      After not receiving a written decision from the Planning Commission on
Appellee-Applicant’s renewal permit, Appellants appealed the Planning Commission’s October
27 oral grant of the renewal permit by filing a notice of appeal in this Court on December 15,
2005. Appellants’ notice of appeal simply stated, “We hereby appeal the oral decision made by
                                                 3
the Newbury Zoning Board [sic] on October 27, 2005 regarding the permit for Pike Industries in
Newbury.” Appellants later supplemented their notice of appeal by explaining their standing to
appeal on December 23, 2005, and by describing the subject matter of the appeal when filing
their Statement of Questions on January 3, 2003.
       7.      On the same day Appellants filed their Notice of Appeal, December 15, 2005, the
Planning Commission held a public hearing and approved the minutes of the October 27 public
hearing.
                                           Discussion
       Appellee-Applicant has filed a motion to dismiss this appeal, arguing that Appellants did
not timely file a notice of appeal, that they did not raise issues appropriate for this Court’s
consideration, and that they are merely seeking to re-litigate a previously granted and unappealed
permit. Both parties have filed evidence in the form of attachments supporting Appellee-
Applicant’s motion to dismiss and Appellants’ motion in opposition. Where matters outside the
pleadings were presented to and not excluded by this Court in the course of considering a motion
to dismiss, the motion is in essence converted to one for summary judgment, Lueders v. Lueders,
152 Vt. 171, 172 (1989). Summary judgment is appropriate only where, giving the nonmoving
party the benefit of all reasonable doubts and inferences, the movant establishes there is no
genuine issue of material fact and that the moving party is entitled to judgment as a matter of
law, Murray v. White, 155 Vt. 621, 628 (1991). 
       The timely filing of a notice of appeal by a qualified appellant is jurisdictional. In re:
Appeal of Emanuel, et al., Docket No. 24-1-00 Vtec (Vt. Envtl. Ct., Mar. 21, 2000). If a timely
Notice of Appeal was filed by one or more persons qualified to file an appeal under 24 V.S.A.
§ 4464(b), then the Court has jurisdiction to hear the appeal. Id. Likewise, if no timely notice of
appeal was filed, or if one was filed by persons not qualified to file an appeal under 24 V.S.A.
§ 4464(b), then the Court has no jurisdiction to hear the case, nor to consider motions to amend,
because it has not acquired jurisdiction of the appeal. Id. Appellee-Applicant does not argue
that Appellants do not qualify as interested persons under 24 V.S.A. § 4464(b), but rather that
their notice of appeal was not filed within the thirty-day period allowed for appealing a decision
of an appropriate municipal panel. See 24 V.S.A. § 4471(a); Vermont Rules for Environmental
Court Proceedings (V.R.E.C.P.) 5(b).
       The Planning Commission announced its oral decision granting Appellee-Applicant’s
renewal permit at the end of its October 27, 2005 hearing. For this Court to have jurisdiction, a
notice of appeal must be filed within thirty days of the decision appealed from. V.R.E.C.P.
                                                4
5(b)(1). “Although a zoning applicant can appeal from an oral decision, that decision does not
become final and the appeal period does not begin to run until either the board files its written
decision or the period for doing so . . . has expired.” In re White, 155 Vt. 612, 615 (1991).
       When municipal land use determinations are only made in oral form, determining when
they became final, and therefore appealable, becomes more problematic. We have tried to
address this problem in prior cases by offering a practical suggestion: that oral determinations
become final when the minutes for such oral determinations are reviewed and approved by the
appropriate municipal panel. See In re Charbonneau, Docket No. 135-8-03 Vtec, slip op. at 3
(Vt. Envtl. Ct., Oct. 24, 2003) (“The only reasonable way to determine a date on which a DRB
decision is ‘issued’ is to refer to the date appearing on the decision itself over the signatures of
the DRB members (or, in the case of a decision rendered on the minutes of a board or
commission hearing, the date on which those minutes were approved and signed by the board's
members.)”). Thus, under our procedural rules and precedent, the Planning Commission oral
decision which is the subject of this appeal became final when the Commission approved the
minutes for its October 27, 2005 hearing at its December 15, 2005 hearing. Thus, a timely
appeal of the subject oral determination could have been filed by any proper party until January
14, 2006. See 24 V.S.A. § 4471; V.R.E.C.P. 5(b)(1).
       Appellee-Applicant also argues that Appellants’ notice of appeal was flawed in form.
Appellants do not dispute that their initial notice was deficient. However, as our procedural rules
dictate, “[a]n appeal will not be dismissed for informality of form or title of the notice of
appeal.” V.R.E.C.P. 5(b)(3). Though resembling a letter in form, Appellants’ initial notice of
appeal clearly states that they intended to appeal the October 27, 2005 oral decision of the Town
regarding Appellee-Applicant’s permit. Although the notice lacks a statement of party status and
the specific location of the property, Appellants later supplemented their notice with two
statements explaining their standing and describing the property at issue. Appellants’ intent to
appeal, as evidenced by their appeal letter, is sufficiently clear so as to constitute a valid and
timely filed notice of appeal. It would therefore be inappropriate to grant Appellee-Applicant’s
motion to dismiss on this point.
       In their Statement of Questions, Appellants raise two concerns related to noise from the
on-going operations at the quarry. Appellants argue that Appellee-Applicant removed a number
of trees that block noise from the quarry and the neighboring Interstate highway and request that
Appellee-Applicant be required to construct an earthen berm for further noise reduction. While
the construction of a berm could reduce noise from the quarry, noise associated with quarrying
                                                 5
operations is not considered in an application for a renewal permit to extract soil, sand or gravel.
The plain language of Regulations § 3.10 only requires Appellee-Applicants to have a plan for
rehabilitation of the site and to post a bond for such rehabilitation. Under § 3.10, as long as a
sufficient rehabilitation plan has been approved by the Planning Commission and a bond posted,
Appellee-Applicant will receive a renewal permit.
       Appellants should raise their noise concerns in the context of site plan review, which
requires consideration of whether there is a “[h]armonious relationship between proposed uses
and existing adjacent uses.” Regulations § 2.10.1.6. Moreover, Appellants do not assert that
Appellee-Applicant’s tree harvesting exceeded the scope of their permitted excavation plan, nor
do they argue that the tree cutting was outside the area planned for excavation.            Quarry
operations and soil, sand and gravel extraction necessarily involves the removal of bushes, trees,
and other vegetation in order to access the resources being excavated. Thus, in an appeal that is
limited to the review of a renewal permit under Regulations § 3.10, such as here, we cannot
impose noise calming measures not authorized by the Regulations, and we cannot further limit
tree harvesting on the property when it was properly disclosed in Appellee-Applicant’s
excavation plan that received prior site plan approval. Thus, these issues should be dismissed as
being outside of the proper scope of the pending appeal.
       Appellants also argue that Appellee-Applicant’s operating hours should be limited to
7:00 A.M. to 4:00 P.M., Monday through Friday. Like issues relating to noise, a facility’s hours
of operation are to be considered during site plan review when the Planning Commission
investigates whether there is a “[h]armonious relationship between proposed uses and existing
adjacent uses.” Regulations § 2.10.1.6. In the context of an application for a renewal permit
under Regulations § 3.10, the Planning Commission, and hence this Court, is not permitted to
review Appellee-Applicant’s hours of operation.
       Appellee-Applicant originally proposed operating from 6:00 A.M. to 5:00 P.M., Monday
through Friday, when they filed their 2003 permit application.              Though the Planning
Commission specifically considered the typical hours of operation to be 7:00 A.M. to 4:00 P.M.,
they did not place any conditions limiting the hours the quarry may operate. Also, in their 2004
application to amend their site plan, Appellee-Applicant again proposed operating from 6:00
A.M. to 5:00 P.M., and those proposed hours were not challenged during the Planning
Commission’s hearings on Appellee-Applicant’s amended site plan. The amended site plan with
hours of operation of 6:00 A.M to 5:00 P.M., Monday through Friday, was approved orally at the


                                                 6
September 23, 2004 public hearing, and was not appealed. Therefore, the hours of operation
cannot be challenged directly or indirectly in this appeal. See 24 V.S.A. § 4472.
       Question 1 of Appellants’ Statement of Questions asks whether Appellee-Applicant’s
permit should be amended to allow truck traffic on Perini Road. During review of Appellee-
Applicant’s 2005 renewal permit application, the Planning Commission apparently wished to
clear up some confusion regarding whether the Town’s own trucks could exit the quarry via
Perini Road and whether local residents who take gravel from the quarry could also use the
Perini Road access. In renewing Appellee-Applicant’s permit at the October 24, 2005 public
hearing, the Planning Commission decided to continue to prohibit Appellee-Applicant’s trucks
from using Perini Road, but amended the permit, removing the prohibition on all trucks using
Perini Road. This change in the permit’s conditions occurred without the Planning Commission
conducting site plan review and without evaluating the change’s impact on the quarry’s traffic
and circulation.
       The lifting of the prohibition on the use of Perini Road by all trucks not controlled by
Appellee-Applicant is a change in the quarry’s site plan. Because of this change in truck traffic,
the Planning Commission should have undergone a new review of Appellee-Applicant’s site
plan, and the proposed increased use of Perini Road by the Town and other trucks not owned or
subcontracted to Appellee-Applicant should have been evaluated under Regulations § 2.10.1.5,
which requires the Planning Commission to consider the “[m]aximum safety of vehicular
circulation between the site and street network.” Id. Therefore, the Planning Commission’s
change in Appellee-Applicant’s second permit condition within the context of a renewal permit
application is invalid and cannot be enforced without the Planning Commission first conducting
a new review of Appellee-Applicant’s site plan in light of the proposed change in truck traffic.
       The Planning Commission must first address the alteration of truck traffic by conducting
site plan review before the traffic issue may be addressed in any appeal to this Court. Our
jurisdictional scope is limited to review of issues first addressed by the appropriate municipal
panel (AMP). See In re Torres, 154 Vt. 233, 235-236 (1990). To rule upon issues not first
addressed by an AMP, such as site plan review, would violate the jurisdictional limits of this
Court. Id.
       Appellants also ask this Court to review Appellee-Applicant’s renewal permit by
balancing the need for finality against the need for flexibility in the permit process, pursuant to
the standards used by the former Environmental Board when reviewing proposed amendments to
state land use permits, as discussed in In re Stowe Club Highlands, 166 Vt. 33, 37-40 (1996). In
                                                7
In re Appeal of Hildebrand, Docket No. 228-12-04 Vtec, slip op. at 5 (Vt. Envtl. Ct., Oct. 13,
2005), we found that the framework established by the Vermont Supreme Court in In re Stowe
Club Highlands, 166 Vt. 33 (1996); In re Nehemiah Assoc., 166 Vt. 593 (1996) (Nehemiah I);
and In re Nehemiah Assoc., 168 Vt. 288 (1998) (Nehemiah II), to be helpful in analyzing
whether to allow amendments of municipal zoning and subdivision permits. However, in their
2005 application for a renewal permit under Regulations § 3.10, Appellee-Applicant proposed no
changes to their rehabilitation plan. Without a proposed amendment to their rehabilitation plan,
the so-called Stowe Club Highlands analysis is not applicable. We therefore decline to engage in
this balancing analysis when no amendment is sought in the pending proceeding.
         Accordingly, it is hereby ORDERED and ADJUDGED that Appellee-Applicant’s motion
to dismiss is DENIED as to the timeliness and adequacy of Appellant’s notice of appeal, but is
GRANTED as to four of Appellants’ Questions, specifically: (a) whether to conduct a so-called
Stowe Club Highlands balancing test; (b) whether the hours the quarry is to operate are to be
limited; (c) whether Appellant-Applicant’s tree harvesting should be limited; and (d) whether
Appellee-Applicant should install an earthen berm.
         Because the Planning Commission below approved an amendment to Appellee-
Applicant’s site plan without first conducting site plan review in accordance with Regulations
§ 2.10, we VACATE that part of the 2005 renewal permit that authorized quarry traffic to travel
on Perini Road. The remainder of the Planning Commission’s approval of the 2005 quarry
renewal permit under Regulations § 3.10 is AFFIRMED. To the extent that the Town, Pike
Industries, Inc., or other parties intend for the 2005 or subsequent annual permits under
Regulations § 3.10 to include authority for quarry truck travel on Perini Road, an amendment of
the quarry’s site plan approval under Regulations § 2.10 must first be obtained.
         These determinations conclude this appeal. Appellee-Applicant’s 2005 renewal permit is
GRANTED with the same conditions imposed in Appellee-Applicant’s 2004 renewal permit.2
A Judgment Order accompanies this Decision.

                           Done at Berlin, Vermont, this 28th day of August, 2006.




                                                               Thomas S. Durkin, Environmental Judge


2
  The record reflects that the 2005 and 2004 renewal permits were identical, other than the changes to truck traffic
that this Decision has stricken.

                                                          8